Case: 18-13333    Date Filed: 03/13/2019   Page: 1 of 3


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-13333
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:18-cr-00103-JDW-AEP-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,
                                      versus
PEDRO MONDRAGON-CASTANEDA,
a.k.a. Pedro Mondragon,
                                                             Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                (March 13, 2019)

Before ED CARNES, Chief Judge, MARCUS, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Pedro Mondragon-Castaneda, a native and citizen of Mexico, pleaded guilty

to reentering the United States without permission after being removed, in
               Case: 18-13333      Date Filed: 03/13/2019     Page: 2 of 3


violation of 8 U.S.C. § 1326(a). At the sentence hearing the district court

calculated an advisory guidelines range of 8 to 14 months in prison. But in light of

Mondragon-Castaneda’s five prior convictions for driving under the influence, a

prior conviction for possession of cocaine, and a prior conviction for illegally

entering the United States, the district court varied upward to sentence him to 24

months in prison. Mondragon-Castaneda appeals that sentence, contending that it

is substantively unreasonable.

      We review the substantive reasonableness of a sentence only for an abuse of

discretion. United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009). We

“examine whether the sentence was substantively reasonable in light of the totality

of the circumstances,” including whether the 18 U.S.C. § 3553(a) factors support

the sentence. United States v. Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016)

(citing Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007)).

      “If . . . a district court decides that a sentence outside [the advisory

guidelines] range is appropriate, it must . . . ensure that the justification is

sufficiently compelling to support the degree of the variance.” United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir. 2010) (quotation marks omitted). But we

“must give due deference to the district court’s decision that the § 3553(a) factors,

on a whole, justify the extent of the variance.” Id. (quoting Gall, 552 U.S. at 51,
128 S. Ct. at 597). We will vacate a sentence as substantively unreasonable if, and


                                            2
              Case: 18-13333     Date Filed: 03/13/2019    Page: 3 of 3


only if, we have a “definite and firm conviction that the district court committed a

clear error of judgment in weighing the § 3553(a) factors by arriving at a sentence

that lies outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation

marks omitted).

      Mondragon-Castaneda’s sentence is substantively reasonable. The record

shows that Mondragon-Castaneda has earned one conviction for illegally entering

the United States, one conviction for possession of cocaine, and at least five

convictions for driving under the influence. Based on these and other facts, the

district court concluded that “a sentence within the advisory guideline range [was]

not sufficient.” The district court’s stated concerns about deterring Mondragon-

Castaneda’s illegal conduct, protecting the public from that conduct, and

promoting respect for the law were sufficiently compelling to support the degree of

the variance. See Tome, 611 F.3d at 1379. We cannot say that, under the totality

of the circumstances, the district court’s decision to impose a 24-month sentence

was an abuse of discretion. See id.

      AFFIRMED.




                                          3